             Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 1 of 11



                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

    In re:                                                     §
                                                               §               Case No. 18-34658
    HOUTEX BUILDERS, LLC et al.,1                              §
                                                               §               Chapter 11
                        DEBTORS.                               §
                                                               §               Jointly Administered

        MOTION TO ESTABLISH DIP CLAIM AMOUNTS, ESTABLISH FORM AND
              MANNER OF NOTICE OF REMNANT ASSET AUCTION
                         AND FOR RELATED RELIEF

             Houtex Builders, LLC (“Houtex”); 2203 Looscan Lane, LLC (“Looscan”); and 415

Shadywood, LLC (“Shadywood” and collectively with Houtex and Looscan, the “Debtors”) file this

Motion To Establish Dip Claim Amounts, Establish Form and Manner of Notice of Remnant Asset Auction and

For Related Relief (the “Motion”) and would respectfully state the following:

                                                     JURISDICTION

             1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b).

             2.       Venue of the Debtors’ chapter 11 cases (the “Chapter 11 Cases”) in this district is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.

             3.       The statutory bases for the relief sought are §§ 105(a) and 363 of title 11 of the United

States Code (the “Bankruptcy Code”).

                                     SUMMARY OF REQUESTED RELIEF

             4.       The Debtors file this Motion to establish the amount of the debtor-in-possession

financing claims (the “DIP Claims”) of Charles C. Foster, in his capacity as debtor-in-possession

financing lender (the “DIP Lender”) against each of the three Debtors’ estates.                           Establishing the



1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Houtex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
             Shadywood, LLC (7627).
       Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 2 of 11



amount of the DIP Claims against each Debtor will facilitate the administration of these Chapter 11

Cases. Establishing the amount of the DIP Claims against Looscan and Shadywood is necessary for

the Debtors to conduct the sale of the remnant assets as contemplated in the Chapter 11 Plan and

discussed in more detail below.

                                        BACKGROUND

       5.      On August 23, 2018 (“Petition Date”), the Debtors filed voluntary petitions for relief

under chapter 11 of the Bankruptcy Code thereby commencing the Chapter 11 Cases.

       6.      The Debtors were in the business of building high-end, single-family homes in the

Houston area. Looscan and Shadywood were single-purpose entities formed to finance the

construction of homes at their respective addresses. Houtex financed the construction of several

homes. As of the Petition Date, Houtex owned properties located at 3 Thornblade Circle, Spring TX

77389 (“Thornblade”) and 5325 Lynbrook Dr., Houston, TX 77056 (“Lynbrook”).

       A.      Debtor-in-Possession Financing.

       7.      On September 27, 2018, the Court entered a Final Order Authorizing Debtors to Obtain

Credit [ECF No. 70] (the “First DIP Order”). Pursuant to the First DIP Order, the Court approved

a Funding Commitment Letter whereby the Debtors are authorized to borrow from the DIP Lender

the following amounts: up to $60,000 to Houtex, up to $65,000 to Shadywood and up to $61,000 to

Looscan.

       8.      On December 5, 2018, the Court entered Final Order Authorizing Debtors To Obtain Credit

Pursuant To Second Funding Commitment Letter [ECF 175] (the “Second DIP Order” and together with

the First DIP Order, the “DIP Orders”). Pursuant to the Second DIP Order, the Court approved a

Second Funding Commitment Letter which increased the aggregate amount the Debtors are

authorized to borrow from the DIP Lender as follows: up to $245,298 to Houtex, up to $91,540 to

Shadywood and up to $91,319 to Looscan. The Second DIP Order also provides that Houtex may
       Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 3 of 11



make adequate protection payments to Community Bank and Spirit of Texas Bank in the following

amounts: up to $43,939 to Community Bank and up to $107,644.26 to Spirit of Texas Bank.

       9.      During these Chapter 11 Cases, the DIP Lender advanced funds to the Debtors and

the Debtors in turn made disbursements for reasonable and necessary expenses as set forth in the

disbursement details for Houtex, Shadywood and Looscan as follows: Exhibit A (“Houtex

Disbursement Details”), Exhibit B (“Shadywood Disbursement Details”) and Exhibit C (“Looscan

Disbursement Details” and collectively with the Houtex Disbursement Details and Shadywood

Disbursement Details, the “Disbursement Details”).

       B.      Sale of Properties.

       10.     On November 26, 2018, the Court authorized the Debtors to sell Thornblade [ECF

No. 158]. The Debtors closed the sale of Thornblade soon thereafter.

       11.     On December 17, 2018, the Court authorized the sale of the Shadywood and Looscan

properties [ECF Nos. 197 & 198]. The Debtors closed the sale of these properties in January 2019.

       12.     On December 3, 2019, the Court authorized the Debtors to sell Lynbrook [ECF 451].

The Debtors closed the sale of Lynbrook soon thereafter.

       C.      Employment and Compensation of Professionals.

       13.     On October 12, 2018, this Court entered the Order Approving Employment of Diamond

McCarthy LLP As Counsel For the Debtors and Debtors-In-Possession [ECF 105] approving the retention of

Diamond McCarthy LLP (“Diamond McCarthy”) as general bankruptcy counsel for the Debtors.

       14.     On April 10, 2019, after notice and hearing, the Court entered the Agreed Order

Granting First Interim Application for Allowance of Compensation and Reimbursement of Expenses

of Diamond McCarthy LLP for the Period August 23, 2018 through December 31, 2018 [ECF No.

259] (the “First Diamond McCarthy Fee Order”). The First Diamond McCarthy Fee Order approved

and allowed interim fees in the amount of $76,426.40 (which is half of the fees requested in the first
       Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 4 of 11



interim application) and 100% of out-of-pocket expenses in the amount of $10,407.30, for a total

interim allowance of $86,833.70.

       15.     On October 25, 2019, after notice of hearing, the Court entered the Agreed Order

Granting Second Interim Application for Allowance of Compensation and Reimbursement of

Expenses of Diamond McCarthy LLP for the Period January 1, 2019 through July 31, 2018 [ECF No.

389] (the “Second Diamond McCarthy Fee Order” and together with the First Diamond McCarthy

Fee Order, the “Diamond McCarthy Fee Orders”). The Second Fee Order approved and allowed

interim fees in the amount of $72,581.75 (which is half of the fees requested in the Second Interim

Application) and 100% of out-of-pocket expenses in the amount of $14,216.82, for a total interim

allowance of $86,798.57.

       16.     On December 19, 2018, this Court entered the Order Authorizing Employment of Schmuck,

Smith, Tees & Company, P.C. As Accountant to The Debtors Nunc Pro Tunc To August 23, 2018 [ECF 201]

approving the employment of Schmuck, Smith, Tees & Company, P.C. (“SST” and together with

Diamond McCarthy, the “Debtors’ Professional”) as accountants for the Debtors.

       17.     On April 12, 2019, after notice and hearing, the Court entered the Order Granting

First Interim Application for Allowance of Compensation and Reimbursement of Expenses of

Schmuck, Smith, Tees & Company, P.C. for the Period August 23, 2018 through February 28, 2019

[ECF No. 267] (the “First SST Fee Order”). The First SST Fee Order approved and allowed interim

fees in the amount of $8,002.50 and out-of-pocket expenses in the amount of $78.75, for a total

interim allowance of $8,081.25.

       18.     On October 15, 2019, the Court entered the Order Granting Second Interim

Application for Allowance of Compensation and Reimbursement of Expenses of Schmuck, Smith,

Tees & Company, P.C. for the Period March 1, 2019 through July 31, 2019 (the “Second Fee Order”)

[ECF No. 368]. The Second Fee Order approved and allowed interim fees in the amount of 7,742.50

and out-of-pocket expenses in the amount of $15.00, for a total interim allowance of $7,757.50.
        Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 5 of 11



        D.      Chapter 11 Plan.

        19.     On September 4, 2019, the Court entered the Order Approving Disclosure Statement and

Fixing Time for Filing Acceptances or Rejections of Plan, Combined with Notice Thereof [ECF 344] approving the

Corrected Amended Joint Plan of Liquidation of Houtex Builders, LLC, 2203 Looscan Lane, LLC, and 415

Shadywood, LLC Under Chapter 11 of The Bankruptcy Code (the “Chapter 11 Plan”) for solicitation

purposes.

        20.     The Chapter 11 Plan provides in relevant part:

                . . . the Debtors shall seek a determination from the Bankruptcy Court
                of the Allowed amount of the Shadywood DIP Claim and the Looscan
                DIP Claim. The amount of the Shadywood DIP Claim and the
                Looscan DIP Claim will be the initial bids for the Shadywood Remnant
                Assets and the Looscan Remnant Assets, respectively.

                . . . the Debtors shall file a Notice of Auction of Remnant Assets . . .
                to notify potential bidders and parties-in-interest of the Auction for
                the Shadywood Remnant Assets and the Looscan Remnant Assets.
                The Notice of Auction includes the bidding procedures (the “Bidding
                Procedures”) that will govern the sale of the Shadywood Remnant
                Assets and the Looscan Remnant Assets.

Plan, Article IV, Section C.

                                        REQUESTED RELIEF

        21.     The Debtors seek entry of an order substantially in the form attached hereto,

(i) establishing the DIP Claim Amounts for each of the Debtor based on the Disbursement Details

including the calculation of interest, (ii) establishing a procedure to permit an increase in the DIP

Claim amounts so that the Debtors can continue to rely on the DIP Lender to make reasonable and

necessary disbursements that arise prior to the closing of the Chapter 11 Cases, (iii) establishing the

allocation of the Professional fees and expenses among the Debtors, and (iv) approving the form and

manner of Notice of Auction for the sale of the Shadywood Remnant Assets and the Looscan

Remnant Assets.      While the Debtors intend to indtify the successful bidder for the Shadywood

Remnant Assets and the Looscan Remnant Assets, the Debtors will not consummate the sales until

the Court confirms the Chapter 11 Plan or the Court enters a separate order permitting consummation
        Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 6 of 11



of the sales.

        22.     The Debtors and Diamond McCarthy seek to establish the allocation of Diamond

McCarthy’s fees among the Debtors as follows: (i) for the period prior to February 1, 2019, the fees

incurred in the Debtor-specific categories (Asset Analysis, Recovery & Disposition) shall be allocated

to the specific Debtor and all other fees and expenses shall be allocated one-third to each Debtor, and

(ii) for the period on and after February 1, 2019 all fees and expense shall be allocated to Houtex.

Attached hereto as Exhibit D (the “Diamond McCarthy Compensation Allocation”) is chart reflecting

the foregoing allocations for the Diamond McCarthy Fee Orders.

        23.     Similarly, the Debtors and SST seek to establish the allocation of SST’s fees and

expense among the Debtors as follows: (i) for the period prior to February 1, 2019, the fees and

expense shall be allocated one-third to each Debtor, and (ii) for the period on and after February 1,

2019, the fees and expense shall be allocated to Houtex.

        24.     In order to establish the DIP Claims against Looscan and Shadywood for the purposes

of establishing the initial bids for the Looscan Remnant Asset sale and the Shadywood Remnant Asset

sale, the Debtors seek to ratify the way the Debtors chose to make the payments of the approved

compensation by having Shadywood and Looscan pay the amounts allocated to them under the

Diamond McCarthy Compensation Allocation until the Shadywood’s and Looscan’s allocations are

satisfied and then have Houtex pay the rest. Attached hereto as Exhibit E (the “Diamond McCarthy

Payment Allocation”) is a chart reflecting this payment allocation among the Debtors.

                                BASIS FOR RELIEF REQUESTED

        25.     Section 105(a) of the Bankruptcy Code provides in relevant part: “The court may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” 11 U.S.C. § 105(a). Section 363(b) of the Bankruptcy Code provides in relevant part: “The

trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate[.]” 11 U.S.C. § 363(b).
       Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 7 of 11



       26.     Establishing the amount of the DIP Claims against each Debtor will facilitate the

administration of these Chapter 11 Cases. Among other things, establishing the DIP Claim amounts

will also establish the initial bid amounts for Looscan Remnant Asset sale and the Shadywood

Remnant Asset Sale. Once these initial bid amounts are established, the Debtors can file the Notice

of Auction of the Remnant Asset sale to determine whether there are any bidders that want to bid

more than the Looscan DIP Claim amount or the Shadywood DIP Claim amount.

       27.     In connection with establishing the DIP Claim amounts, the Debtors, Diamond

McCarthy and SST have agreed to the allocation of Diamond McCarthy and SST’s fees and expenses

among the Debtors, as described in detail above.     The Debtor believe that this allocation is fair,

reasonable, and an appropriate exercise of their business judgment. Looscan and Shadywood closed

on the sale of their properties in January 2019.    As a result, the work performed by Diamond

McCarthy and SST on and after February 1, 2019 primarily benefited Houtex.         Furthermore, the

Houtex estate is larger and more complicated than Looscan estate and Shadywood estate. Therefore,

the Houtex estate should have a larger allocation of the Professional fees as compared to the Looscan

estate and Shadywood estate. The proposed allocation is reasonable and an appropriate exercise of

the Debtor’s business judgment.



                           [Remainder of Page Intentionally Left Blank]
       Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 8 of 11



                                           CONCLUSION

        WHEREFORE, the Debtors respectfully request that the Court enter an order, substantially

in the form attached hereto and grant such other relief as is just and proper.

Dated: February 21, 2020                                Respectfully submitted,

                                                        DIAMOND MCCARTHY LLP

                                                        /s/ Charles M. Rubio
                                                        Charles M. Rubio
                                                        TBA No. 24083768
                                                        crubio@diamondmccarthy.com
                                                        Two Houston Center
                                                        909 Fannin, 37th Floor
                                                        Houston, TX 77010
                                                        Telephone: (713) 333-5100
                                                        Facsimile: (713) 333-5199

                                                        Counsel to the Debtors




                                  CERTIFICATE OF SERVICE

        I certify that on February 21, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas. I further certify that a true and correct copy of the foregoing document was served on
February 21, 2020, by United States Mail, first class, postage prepaid to all parties on the Service List
attached hereto and that a courtesy copy was delivered by hand delivery to the Office of the U.S.
Trustee and chambers for the Honorable Jeffrey Norman.

                                                        /s/ Charles M. Rubio
                           Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 9 of 11
                                             2203 Looscan Lane, LLC            415 Shadywood, LLC
                                             17 Courtlandt Place               17 Courtlandt Place
                                             Houston, TX 77006-4013            Houston, TX 77006-4013


M
BMC Texas Sales, LLC d/b/a BMC               CommunityBank of Texas NA         Great Southwestern Financial Corp.
16002 Tomball Parkway                        c/o Don J. Knabeschuh             c/o Ross Spence
Houston, TX 77086-1010                       5090 Richmond #472                Snow Spence Green LLP
                                             Houston, TX 77056-7402            2929 Allen Parkway, Suite 2800
                                                                               Houston, TX 77019-7125

Harris County                                HouTex Builders, LLC              Montgomery County
Linebarger Goggan Blair & Sampson LLP        17 Courtlandt Place               Linebarger Goggan Blair & Sampson LLP
C/O John P. Dillman                          Houston, TX 77006-4013            C/O John P. Dillman
PO Box 3064                                                                    P.O. Box 3064
Houston, TX 77253-3064                                                         Houston, TX 77253-3064

Spirit of Texas Bank SSB                                                       1040 Hyde Park LLC
c/o Bruce J. Ruzinsky                                                          2402 Elmen
Jackson Walker LLP                                                             Houston, TX 77019-6710
1401 McKinney, Suite 1900
Houston, TX 77010-1900

                                             Aldretes Masonry, LLC             Alpine Cut Stone
                                             Gerber & Most, PLLC               4755 Alpine Road, Suite 150
                                             5555 West Loop South, Suite 400   Stafford, TX 77477-4129
                                             Bellaire, Texas 77401-2110


Anna Williams                                BMC                               BMC Texas Sales, LLC dba BMC
2402 Elmen                                   16002 Tomball Pkwy                Attn: Dawn Bailey
Houston, TX 77019-6710                       Houston, TX 77086-1010            16002 Tomball Parkway
                                                                               Houston, TX 77086-1010


Brothers II Concrete LLC                     CD Homes, LLC                     CD Homes, LLC
2519 Woodgate Street                         2402 Elmen                        c/o Harold May
Houston, TX 77039-3139                       Houston, TX 77019-6710            1500 Dairy Ashford
                                                                               Suit 325
                                                                               Houston, TX 77077-3861

                                             Charles C. Foster                 Charles Foster
                                             3 Greenway Plaza Suite 800        17 Courtlandt P1.
                                             Houston TX 77046-0322             Houston, TX 77006-4013



    Chase Drywall Ltd.                       Circa Lighting                    Colin Magee
    411 Fannin Street, Ste 200               2427 Westheimer                   P.O. Box 27011
    Houston, 77002                           Houston, TX 77098-1319            Houston, TX 77227-7011



(p)COMMUNITYBANK OF TEXAS N A                EFH Consulting Engineers Inc.     Elegant Additions
PO BOX 26017                                 2906 Carrolton Street             104 W. 12th Street, Suite A
BEAUMONT TX 77720-6017                       Houston, TX 77023-5242            Houston, TX 77008-6990
                          Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 10 of 11
Esmeralda Painting Inc.                     Exterior Creations                      Ferguson Enterprises
8605 Rannie Road                            14313 Green Acres Street                P.O. Box 847411
Houston, TX 77080-3525                      Crosby, TX 77532-7338                   Dallas, TX 75284-7411



Forja Designs, LLC                          Gainsborough Waste                      Grant Stone LLC
6113 Milwee Street, Suite A                 P.O. Box 4509-2                         11351 Jones Road West
Houston, TX 77092-6291                      Department 2                            Suite A
                                            Houston, TX 77210-4509                  Houston, TX 77065-3684


Great Southwest Financial Group             Harold ’Hap’ May                        Harold May
2402 Elmen Street                           1500 South Dairy Ashford                2402 Elmen
Houston,TX 77019-6710                       Suite 325                               Houston, TX 77019-6710
                                            Houston, TX 77077-3861


Harold May                                  Harris County et al.                    Harris Montgomery Counties MUD #386
5847 San Felipe, Suite 2200                 c/o John P. Dillman                     822 West Pasadena Boulevard
Houston, TX 77057-3198                      Linebarger Goggan Blair & Sampson LLP   Deer Park, TX 77536-5749
                                            P.O. Box 3064
                                            Houston, Tx 77253-3064

High Performance Home Companies             Hmaidan & Hmaidan LLC                   Houston Custom Floors
5438 Guhn Road                              5606 Grand Masterpiece Court            3646 West TC Jester Suite E
Houston, TX 77040-6211                      Houston, TX 77041-5530                  Houston, TX 77018



Independent Bank                            Jim D. Nored                            L. Hernandez Construction Inc.
750 Bering Drive, Suite 100                 113 Sage Road                           P.O. Box 2535
Houston, TX 77057-2277                      Houston, TX 77056-1417                  Spring, TX 77383-2535



Lily Charles Homes, LLC                     Lily Foster                             Marchal/Stevenson Elevator Co., Inc.
17 Courtlandt P1.                           17 Courlandt P1.                        11050 W. Little York, Bldg E
Houston, TX 77006-4013                      Houston, TX 77006-4013                  Houston, TX 77041-5056



Matts Seamless Gutter Service                                                       Montgomery County
6005 Milwee Street, Suite 1006K                                                     c/o John P. Dillman
Houston, TX 77092-6266                                                              Linebarger Goggan Blair & Sampson LLP
                                                                                    P.O. Box 3064
                                                                                    Houston, Tx 77253-3064

Noel’s Iron Works, LLC                      Pedco Roofing, Inc.                     Pensco Trust Company, LLC
1923 Hartwick Road                          1426 Brittmoore                         Custodian FBO Herbert Andrew Chiles (Dec
Houston, TX 77093-1034                      Houston, TX 77043-4006                  P.O. Box 173859
                                                                                    Denver, CO 80217-3859


Premier Technology Group                    Pro-Surv                                River Oaks Property Owners Inc.
8564 Katy Freeway, Suite 132                P.O. Box 1366                           3923 San Felipe
Houston, TX 77024-1831                      Friendswood, TX 77549-1366              Houston, TX 77027-3928
                         Case 18-34658 Document 459 Filed in TXSB on 02/21/20 Page 11 of 11
Robert Parker                              SE Construction Inc.               Scholl Lumber
2402 Elmen Street                          225 Gonyo Ln., Suite 303           6202 N. Houston Rosslyn Road
Houston TX 77019-6710                      Richmond, TX 77469-8201            Houston, TX 77091-3410



                                           Spirit of Texas Bank               Spirit of Texas Bank
                                           625 University Drive E             c/o Michael L. Dunham
                                           College Station, TX 77840-1803     1836 Spirit of Texas Way
                                                                              Conroe, TX 77301-2080


TP Glass                                   Tanglewood Homes Association       Tax Assessor Collector
114 Weisenberger Drive                     5757 Woodway, Suite 160            P.O. Box 4622
Houston, TX 77022-4428                     Houston, TX 77057-1519             Houston, TX 77210-4622



Ted A. Cox                                 Texas Outhouse                     The Woodlands Township
2855 Magnum, Suite 100                     P.O. Box 4509-1                    2801 Technology Forest Blvd.
Houston, TX 77092                          Houston, TX 77210-4509             The Woodlands, TX 77381-3901



Tomball ISD                                US Trustee                         Wishbone Welding LLC
P.O. Box 276                               Office of the US Trustee           P.O. Box 21571
Tomball, TX 77377-0276                     515 Rusk Ave                       Houston, TX 77226-1571
                                           Ste 3516
                                           Houston, TX 77002-2604



 South Texas Brick & Stone, LLC
 P.O Box 7766
 Houston, TX 77270-7766
